Citation Nr: 0201933	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish legal entitlement to Department of Veterans Affairs 
(VA) benefits. 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2000 rating decision of the 
VA Regional Office in Manila, the Republic of the Philippines 
(RO), which held that new and material evidence had not been 
submitted to reopen a claim of legal entitlement to VA 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The March 1998 rating decision declining to reopen the 
appellant's claim for legal entitlement to VA benefits is 
final.  

3.  Evidence added to the record since the March 1998 rating 
decision pertaining to the appellant's claim for legal 
entitlement to VA benefits is cumulative, and when viewed in 
conjunction with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1998 rating decision 
declining to reopen the appellant's claim for legal 
entitlement to VA benefits is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant continues to maintain that he had valid 
military service in the Armed Forces of the United States, 
and is therefore legally entitled to VA benefits.  He states 
that he served with American military forces in the 
Philippines during World War II, and was held as a prisoner 
of war.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
appellant substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this regard, the Board notes that the appellant was 
provided notice of the specific legal criteria for legal 
entitlement to VA benefits, as well as the evidence of 
record, by a March 2001 statement of the case and a July 2001 
supplemental statement of the case (SSOC).  The SSOC also 
informed the appellant of the current legal criteria required 
for reopening a final decision and notified him of the VCAA.  
In addition, in various letters to the appellant dated 
between March 1998 and November 2000, the RO informed him of 
the type of evidence required for him to reopen his claim.  
The RO has obtained information regarding the appellant from 
the U.S. Army Reserve Personnel Command (ARPERSCOM).

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
obtained all pertinent records regarding the issue on appeal 
and the appellant has been effectively notified of the 
evidence required to substantiate this claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The appellant further 
plainly shows through his statements and submissions of 
evidence that he understands the nature of the evidence 
needed to substantiate the claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the appellant to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

An October 1995 decision by the Board held that the appellant 
had not met the basic eligibility requirements for VA 
benefits.  The veteran did not appeal the decision to the 
Court and it became final.  See 38 U.S.C.A. § 7104 (West 1991 
& Supp. 2001).  

The appellant submitted additional evidence in November 1997.  
In a letter dated March 25, 1998, the RO informed the 
appellant that it had denied his claim for legal entitlement 
to VA benefits.  This decision is final, as the appellant did 
not file a notice of disagreement within one year of the date 
he was notified of the unfavorable determination.  See 38 
U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. Brown, 5 
Vet. App. 449, 450 (1993).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); see 
also 38 U.S.C.A. § 7104(b).

In May 1999, the appellant submitted additional 
correspondence seeking VA benefits.  A June 1999 letter from 
the RO noted that he had been informed of the status of his 
claim by correspondence dated March 25, 1999 (sic).  It 
informed him that no further reply could be given in the 
absence of new and material evidence.  The appellant 
continued to submit letters and evidence seeking VA benefits.  
In letters dated in November 1999, December 1999, January 
2000 and September 2000 the RO informed him that he lacked 
valid military service.  

Turning to the current appeal period, the appellant submitted 
additional evidence in October 2000.  In a November 2000 
letter the RO informed him that the evidence was not new and 
material and therefore the claim could not be reopened.  The 
appellant submitted a notice of disagreement in February 
2001.  

Evidence of record at the time of the March 1998 decision 
included various letters from the appellant in which he 
asserted that he enlisted in the Philippine Army of the 
United States Armed Forces in the Far East (USAFFE) for a 
three-year period and was discharged in March 1945.  In an 
October 1950 document, VA requested pertinent information 
regarding the appellant from the service department.  The 
request provided that the appellant's Army Serial (AS) number 
was [redacted], his place of birth was Burgos, Ilocos Sur, 
Philippines, and his date of birth was July [redacted], 1919.  A 
December 1950 response from the Department of the Army 
asserted that the appellant had no recognized guerilla 
service, and was not a member of the Commonwealth Army in the 
Service of the Armed Forces of the United States.

Photocopies of several service records were of record.  An 
April 1942 enlistment record shows that the appellant 
enlisted in the Philippine Army of the USAFFE from March 1942 
to March 1945.  His date of birth was June [redacted], 1919 and his 
place of birth was Burgos, Ilocos Sur.  An undated USAFFE 
document states that the appellant was a bugler PFC in Co. 
"F", 121st Infantry.  An undated discharge slip indicates 
that the appellant was hospitalized from May 1945 to December 
1945 at the base hospital of the USAFIP NL Area Command.  A 
March 1946 Certificate of Relief from Active Duty shows that 
the appellant was relieved from active duty for the 
convenience of the government.  The veteran's AS number was 
[redacted].  A June 1948 document titled Headquarters Philippines  
- Ryukyus Command Recovered Personnel Division states that 
the appellant was a member of the Philippine Army ordered 
into the service of the Armed Forces of the United States, 
was a POW from March to June 1943, and had the AS number 
[redacted].

In June 1992, the RO requested that the veteran's military 
service be reverified in light of the additional evidence.  
The RO provided the appellant's full name, service number 
([redacted]), date of birth (June [redacted], 1919), and place of birth 
(Burgos, Ilocos Sur, Philippines).  A February 1993 statement 
from the ARPERSCOM disclosed that the evidence submitted was 
insufficient to warrant a change in the prior December 1950 
negative certification.  

In July 1995 the appellant testified at a personal hearing.  
He repeated his contentions and submitted eight affidavits, 
dated from 1946 to 1972, from individuals alleging that they 
personally knew that the appellant had been inducted into the 
Armed Forces of the United States during World War II, and 
had served in the Philippines.  

In November 1997 the veteran submitted a photocopy of an 
undated Affidavit For Philippine Army Personnel, indicates in 
substance that the veteran served as a USAFFE Reservist and a 
USAFFE - Guerrilla, with AS number [redacted].  

The veteran has submitted additional evidence since the March 
1998 decision.  The evidence includes various letters from 
the appellant in which he repeated his allegations that he 
served for the United States Armed Forces, as well as copies 
of personal affidavits and service personnel records already 
of record in March 1998.  

Copies of two affidavits, dated in February 1951, set forth 
statements by individuals that in substance they knew that 
the appellant was inducted into the USAFFE on November 24, 
1941.  

A copy of an undated Philippine Veterans Administration 
document disclosed that the veteran's service-connected PTB 
had been evaluated as 100 percent, effective in March 1963 
through March 1965.  A May 1968 Order of Payment from the 
Republic of Philippines Department of National Defense 
Veterans Claims Settlement Staff indicated that the veteran's 
service number was [redacted], and was paid $128.70 as a refund 
of erroneous deductions (three months advance salary).

A November 2000 Certification from the General Headquarters 
of the Armed Forces of the Philippines, provides payment 
information for the veteran's service.  It stated that the 
veteran was a Pfc from December 1941 to January 1942, NCS 
from January 1942 to November 1945, and Pfc from November to 
December 1945.  It also noted that the veteran's service 
number was [redacted]. 

Certifications dated in December 1999 and January 2001 from 
the Philippine National Red Cross indicate that the veteran 
served in the USAFFE from 1941 to March 1946, was a POW from 
March to June 1943, and had the service number of [redacted].  

The RO provided a memorandum for the file in January 2002 
detailing the methods employed to verify claims of service, 
including the criteria for determining whether a request for 
reverification of service status from ARPERSCOM is warranted.

Analysis

As an initial threshold matter, the Board notes that one 
claiming entitlement to VA benefits must qualify as an 
appellant by submitting evidence of service and character of 
discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If such evidence 
is not received, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203(c) (2001).

The following certifications by the service departments will 
be accepted as establishing veteran status via guerrilla 
service: (1) recognized guerrilla service; (2) unrecognized 
guerrilla service under a recognized commissioned officer 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army.  This excludes civilians.  See 38 C.F.R. 
§§ 3.8(d)(1), (2) (2001).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a) (2001).

However, when the appellant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

The Board also notes that in November 2000 the RO originally 
decided the appellant's new and material evidence claims 
under a standard which has since been overruled by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Court further addressed this circumstance in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  The RO, however, provided 
the appellant the provisions of 38 C.F.R. 3.156(a) in a July 
2001 supplemental statement of the case.  Since the appellant 
has been provided the correct legal standard for new and 
material evidence and the RO has correctly ruled under that 
standard in a manner that would be dispositive of the 
application to reopen, this case is appropriate for Board 
review without prejudice to the appellant.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see 
generally, Hodge v. West, supra.  "New evidence" is that 
which is not cumulative to other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Federal Circuit has held that 38 U.S.C.A. § 5108, 
providing for reopening of claims for veteran's benefits if 
new and material evidence is presented, applies to the 
reopening of claims that originally were disallowed because 
the claimant's veteran status was not established, overruling 
Laruan v. West, 11 Vet. App. 80 (1998); Sarmiento v. Brown, 7 
Vet. App. 80 (1994).  D'Amico v. West, 209 F.3d 1322 (Fed. 
Cir. 2000).  Accordingly, if new and material evidence is 
presented or secured with respect to this claim regarding 
eligibility for benefits, the Secretary is required to reopen 
the claim and review the former disposition.  38 U.S.C.A. § 
5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

Based on a thorough review of the record, the Board finds 
that the evidence demonstrates that the preponderance of the 
evidence is against a finding that the appellant has 
submitted new and material evidence to establish legal 
entitlement to VA benefits.  

Most of the evidence submitted since the March 1998 decision 
is in fact new, in that it was not of record at that time.  
Only the duplicate copies of personal affidavits and service 
personnel documents that were already of record in March 1998 
are not new.  

On the other hand, the newly submitted evidence is not 
material or probative to the issue of legal entitlement to VA 
benefits.  What was missing at the time of the March 1998 
decision was evidence that the veteran had valid military 
service in the Armed Forces of the Untied States, or 
additional evidence warranting a request for a re-
certification of his military service.  

The appellant's new submissions do not provide such evidence.  
First, the appellant's recent contentions, the two new 
affidavits, the new service personnel records, the new post-
service documents from various bodies of the Philippine 
government, and the documents from the Philippine Red Cross 
fail to provide any substantially different additional 
information than that already presented to and used by the 
service department in December 1950 and ARPERSCOM in February 
1993.  These new submissions do not provide additional, or 
corrected, information as to the veteran's name, AS number, 
place of birth, or date of birth.  Therefore, they do not 
contain additional, or corrected, information regarding the 
appellant that would warrant a third request to the service 
department or ARPERSCOM to verify his military service.  
Sarmiento, supra.

In addition, none of the new submissions satisfy the 
requirement of 38 C.F.R. § 3.203.  None of the new 
submissions are an official document of the appropriate U.S. 
service department, and thus none can be accepted by the 
Board as verification of the appellant's service without 
additional verification from the appropriate service 
department.  Therefore, the new submissions cannot bear 
directly and substantially upon the specific matter under 
consideration.  The service department's December 1950 
determination that the appellant had no recognized guerilla 
service, and was not a member of the Commonwealth Army in the 
Service of the Armed Forces of the United States, is binding 
upon the Board.  Duro, supra.  

In light of the above, the Board concludes that new and 
material evidence has not been submitted to establish legal 
entitlement to VA benefits.


ORDER

New and material evidence not having been submitted, the 
appeal to establish legal entitlement to VA benefits is 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

